The principle of local government authorizes grants of limited powers of local legislation to towns, but the power of general state legislation cannot be delegated by the senate and house in whom the constitution vests it. State v. Hayes, 61 N.H. 24. Taxation is an equal division of public expense. Local government necessarily allows taxation to be higher in one town than in another for local purposes, but not for purposes not local. Gould v. Raymond, 59 N.H. 260, 278; State v. Express Co., 60 N.H. 219, 251. The rule of uniformity is coextensive with the territory in which a tax is assessed, and prevents unjust discriminations. Railroad v. State,60 N.H. 87, 95. Authority to provide for the prosecution of the war of 1861 was not a power of local municipal legislation, and could not be delegated by the state to the towns. The expense of the war was not local in its legal character and an unequal division of it among the towns cannot be constitutionally made by the legislature, or by a delegated power of taxation exercised in some towns and not exercised in others. Bowles v. Landaff, 59 N.H. 164, 193, 194. But in 1862, when Daniel Lee enlisted on the faith of the bounty offered by the defendants, the construction established by general acquiescence was, that an unequal division was legal. Crowell v. Hopkinton, 45 N.H. 9; Stone v. Danbury, 46 N.H. 139; Huntress v. Stratham, 46 N.H. 409; Shackford v. Newington, 46 N.H. 415,422, 423; Upton v. Stoddard, 47 N.H. 167; Hilliard v. Stewartstown,48 N.H. 280; Kidder v. Stewartstown, 48 N.H. 290; Knowlton v. Sanbornton,48 N.H. 333; Greenland v. Weeks, 49 N.H. 472; Spaulding v. Andover,54 N.H. 38, 50; Pittsburg v. Danforth, 56 N.H. 272. And the contract made by him and the defendants, being valid by the law as then construed, was not invalidated by the subsequent change of construction. 58 N.H. 623; Lee County v. Rogers, 7 Wall. 181; Douglass v. County of Pike, 101 U.S. 677,686, 687; Taylor v. Ypsilanti, 105 U.S. 60, 69-72; New Buffalo v. Iron Co., 105 U.S. 73; County v. Douglass, 105 U.S. 728, 732; Dil. Mun. Cor., s. 517.
Case discharged.
ALLEN, J., did not sit: the others concurred. *Page 229